Citation Nr: 1627728	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  84-20 425	)	DATE
	)
	)


THE ISSUE

Whether the prior July 1985 Board decision denying entitlement to service connection for a bilateral hearing loss disability contained clear and unmistakable error (CUE)?

(The issue of entitlement to an effective date prior to November 13, 2012 for the grant of service connection for bilateral hearing loss is addressed in a separate Board decision).


REPRESENTATION

Moving party represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Air Force from April 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) from the Veteran's July 2015 substantive appeal upon which he alleged CUE in a 1984 rating decision, a rating decision which was ultimately appealed to the Board and denied in a July 1985 decision.

In a May 2016 letter, the Veteran was advised that the CUE motion was placed on the Board's docket and that the rules relating to CUE motions could be found at 38°U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400-1411.  No response to this letter has been received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final July 1985 decision, the Board denied the issue of service connection for bilateral hearing loss on the basis that defective hearing was not shown to be present during service or that sensorineural hearing loss manifested within the year following separation from service.

2.  At the time of the July 1985 decision, the correct facts as they were known at the time were before the Board, and there is no showing that the Board misapplied the existing statutory or regulatory provisions.


CONCLUSION OF LAW

The criteria for CUE in the Board's July 1985 decision, that denied service connection for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2014); 38 C.F.R. §§ 20.1400-1411 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party alleges CUE in a July 1985 Board decision that denied entitlement to service connection for bilateral hearing loss.  VA regulations provide that a motion for revision of a Board decision based on CUE must include the name and file number of the Veteran, the date of the Board decision, and must set forth clearly and specifically the alleged error of fact or law, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Furthermore, the Federal Circuit has held that filings from veterans must be read liberally.  Harris v. Shinseki, 704 F.3d 946, 948 (Fed. Cir. 2013) (discussing pro se filings).  Therefore, reading his claim liberally, the Veteran's July 2015 CUE motion satisfies the procedural requirements for filing of a CUE motion.  38 C.F.R. § 20.1404(a),(b).

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Russell, 3 Vet. App. at 313-14.  Therefore, the doctrine of resolving reasonable doubt in favor of the Veteran does not apply to allegations of CUE.  38 C.F.R. § 3.105(a); Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).   As will be discussed below, the Board finds no evidence of CUE in the prior July 1985 Board decision.

At the time of the prior Board decision, the evidence of record included the Veteran's application for benefits, service treatment records, post-service VA treatment records, written statements from his friends and family, and the transcript of his November 1984 hearing before the AOJ.  In sum, the Board conceded that the Veteran may have been exposed to acoustic trauma as a result of close proximity to jet engine aircraft as an aircraft mechanic during service from April 1951 to March 1955.  The Board also found no lay or medical evidence in the service treatment records pertaining to decreased hearing acuity - rather the evidence included 15/15 whispered voice tests on the entrance and separation examinations.  The Board also considered the Veteran and witness reports of decreased hearing acuity since service, and the first diagnosis of severe, bilateral sensorineural hearing loss in March 1983.  

The Board's decision, signed by three members of the Board one of whom was a medical doctor, found that defective hearing was not shown to be present during service or that sensorineural hearing loss manifested within the year following separation from service.  The analysis was summarized as follows:

The veteran has testified as to his problems with hearing during and following service.  He has also submitted a document signed by various acquaintances to the effect that the veteran was noted to have a problem hearing within close proximity to service.  However, the fact remains that there has not been submitted any clinical documentation of any defect in hearing either during service or within close proximity thereto.  A bilateral sensorineural hearing loss was first clinically established by the Veterans Administration in 1983, approximately 28 years after separation from service.  Accordingly, we cannot relate the veteran's present hearing loss to his period of military service.

The Veteran has not alleged any additional evidence existed at the time which should have been considered by the Board.

The applicable criteria governing service connection claims in effect at the time of July 1985 Board decision, essentially has remained unchanged and some provisions merely have been renumbered.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §°310, 331 (now 38 U.S.C.A. §§ 1110, 1131).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, established that the disease was incurred in service.  38°C.F.R. § 3.303(d).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. §°3.303(b).  If the disorder is an organic disease of the nervous system, service connection may be granted if it becomes manifest to a compensable degree within one year of separation from service.  38 U.S.C. § 301, 312, 313, 337 (now 38°U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309).

In his July 2015 written substantive appeal, the Veteran suggested his diagnosis of hearing loss at the time of the Board's 1985 decision was not properly considered.  However, review of the July 1985 Board decision reflects that the Board clearly considered the Veteran's 1983 diagnosis of "severe sensorineural hearing loss in each ear" which was "first clinically established by the Veterans Administration in 1983, approximately 28 years after separation from service."  Therefore, the presence of the Veteran's current bilateral hearing disability was explicitly considered by the Board, and the Board explicitly considered whether hearing loss was manifest in service or within one year of service discharge. 

In the July 1985 decision, the Board denied the Veteran's claim for service connection because "we cannot relate the veteran's present hearing loss to his period of military service."  See id. at pg 4.  That is, the Board denied the Veteran's claim for lack of nexus to his active duty service.  The Veteran has not identified any evidence other than lay observations which would have suggested a nexus to service that was in existence but not before the Board at that time, or otherwise identified any misapplication of the facts to the law at that time.  

The Veteran did provide lay testimony of the onset of decreased hearing acuity in service which, under current legal standards, could support a service connection award based upon continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  The Board specifically considered sensorineural hearing loss as a chronic disease for purposes of 38 C.F.R. § 3.309(a).  However, the record at the time of the July 1985 Board decision included a whispered voice test upon service separation which provided a clinical measurement of no observable decreased hearing acuity.  Thus, there was clinical evidence that created a question of fact as to whether there was, in fact, continuity of symptomatology.

Additionally, the July 1985 Board decision was signed by a 3-member panel which included a medical doctor.  Thus, the Board's medical expert evaluated the lay evidence in the context of the entire evidentiary record and in light of his own medical expertise and training.  At the time of the 1985 Board decision, it was acceptable VA practice to rely on the expertise of medical members of the rating board in making decisions.  In a 1994 decision, this practice was invalidated on the basis that it violated judicial principles of fair play, and not any particular VA statute or regulation.  Austin v. Brown, 6 Vet. App. 547, 551-52 (1994).  The Austin court instructed that medical adviser opinions created the appearance of bias, but noted that the perceived bias did not necessarily invalidate the substance of the opinion itself.  Id.  Thus, while not articulated, the lay evidence was reviewed by a medical doctor and the applicable legal standards at that time did not require the type of reasons and bases mandated by current statute and regulation.

Overall, the Board finds that a question of fact existed as to whether hearing loss was first manifest in service.  To the extent the Veteran is disagreeing with the weight afforded the evidence before the Board at that time, mere disagreement as to how facts are weighed and evaluated cannot be the basis for a finding of CUE.  Russell at 313.

In April 2013, in conjunction with a new appeal for service connection for hearing loss filed in November 2012, the Veteran was provided with a VA examination.  This examiner opined the Veteran's hearing loss was related to his active duty service, providing evidence of a nexus to service for the first time.  Based, among others, on this examiner's report, service connection was granted effective November 2012.

After careful consideration of all the foregoing, the Board does not find any CUE in the July 1985 Board decision which denied entitlement to service connection for a bilateral hearing loss disability.  The Board properly considered the facts in evidence at that time, including the Veteran's diagnosis of severe bilateral hearing loss and the lay observations of decreased hearing acuity since service.  However, the Board determined the evidence first clinically established sensorineural hearing loss many years after service, and did not establish a nexus between the Veteran's in-service noise exposure and bilateral hearing loss disability.  

Moreover, the Board observes that the VA examiner's report which served to substantiate the required nexus element in the grant of service connection was not rendered until 2012, more than twenty-five years after the 1985 Board decision.  Notably, this examination and opinion was obtained pursuant to the liberalization of VA's duty to assist a claimant by the passage of the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 et seq (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Prior to the passage of the VCAA, VA had a more limited duty to assist a claimant in the development of a claim.  See, e.g., Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom., Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order).  Any allegation regarding failure to obtain an examination or a proper examination does not provide the basis for revising or reversing a claim on the basis of CUE.  Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (citing Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en banc)) (an RO failure to obtain a "proper" examination cannot constitute the basis for a claim of CUE because "there is . . . no way of knowing what such an . . . examination would have yielded . . . , so it could not be concluded that it 'would have manifestly changed the outcome'").

Because the evidence does not reflect the correct facts were not before the Board in 1985, or otherwise show the Board misapplied existing statutory or regulatory provisions, there is no CUE in the prior July 1985 Board decision.  Accordingly, the Veteran's motion is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38°U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Court has held that the VCAA does not apply to CUE actions.  Baldwin v. Principi, 15 Vet. App. 302 (2001).  Accordingly, the duties to notify and assist need not be discussed.



ORDER

The allegation of CUE in the July 1985 Board decision is denied.




                       ____________________________________________
T. MAINELLI
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



